Citation Nr: 1216852	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1958.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's case is currently under the jurisdiction of the RO in Detroit, Michigan.  

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2011).  The waiver also covered VA medical records that were later associated with the claims file.  The record was held open for 60 days so that the Veteran could submit additional evidence.  During that period, he submitted a letter from a VA nurse practitioner without a waiver of initial AOJ consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he has a current left knee disability related to an injury to that knee during basic training.  

The Veteran's service records appear to have been destroyed in an accidental fire.  No VA examination or opinion has been sought to determine if the Veteran has a current left knee disability related to his service as he contends.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The first criterion for a medical examination is met as current VA treatment records show a diagnosis of left knee degenerative joint disease.  

As to the second criterion, the Veteran asserts that when leaving a bivouac area late in his basic training he was weighed down with gear and tried to get into the back of a truck.  As he attempted to board the truck something tore loose in his left knee and he fell.  His knee subsequently swelled up and he was taken to the infirmary.  He was given light duty for the last week of his basic training.  Shortly after reporting for additional training he was again sent to the infirmary due to having a limp.  He reports that he was then hospitalized for 6 weeks and his treatment consisted of rest, physical therapy, and the use of crutches.  Surgery was planned but cancelled at the last minute.  According to the Veteran, the remainder of his service was less stressful on his knee and he was able to complete his service, although he continued to have left knee symptomatology.  The Veteran reports pain and problems with his left knee since service and that he underwent surgery around 1965.  The Board notes that a layperson such as the Veteran is competent to report observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's wife and siblings have also provided testimony and letters on his behalf.  Collectively, they relayed that the Veteran injured his left knee during service and required hospitalization.  He complained of knee problems since that time and had left knee surgery sometime in the 1960s.  The Veteran's wife and siblings are competent to report observable symptomatology.  See Jandreau, 492 F.3d at 1377.  

The Veteran has submitted photocopies of photographs showing what he describes as himself using crutches while serving in the military.  

The Board finds credible the testimony of the Veteran to the extent that he asserts that he experienced pain and swelling in his left knee during service that required hospitalization and the use of crutches.  As noted above, lay persons are competent to report observable symptomatology and the Veteran has submitted credible statements supporting his reported history from each of his siblings, as well as some photographs.  As such, the Board finds that the second criterion for a medical examination has been met.  

The testimony and statements from the Veteran, his siblings, and his wife also suggest that the Veteran has had left knee problems beginning during service and continuing to the present.  In addition, in an October 2010 letter a VA nurse practitioner noted that the Veteran was under care for osteoarthritis of the left knee which he reported injuring during service.  According to the nurse practitioner, it is possible that the injury contributed to the arthritis.  This evidence suggests that the Veteran's current left knee symptoms may be related to the injury and symptoms he described during service, meeting the third criterion for an examination.  

However, the October 2010 nurse practitioner's opinion is phrased in speculative terms and lacks substantial probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Therefore, the Board finds that there is insufficient competent medical evidence on file for VA to make a decision on the claim at this time.  As such, the Veteran should be scheduled for an examination and a VA medical opinion should be obtained.  See McLendon, 20 Vet. App. at 81.  Specific instructions to the examiner are detailed below.  

The claims file contains responses to several VA requests for service treatment records, service personnel records, surgeon general's office reports, and morning reports.  The responses were all negative and the requested records were reportedly fire related.  However, the above requests were made using an incorrect spelling of the Veteran's last name.  Requests for the above records should be made again using the correct spelling of the Veteran's last name.  

The most recent VA treatment records that have been associated with the claims file are from September 2010.  Therefore, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's service treatment records, service personnel records, as well as relevant surgeon general's office records and morning reports using the correct spelling of the Veteran's last name.  If such records are not available the AOJ should make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

2.  Obtain relevant treatment records from the VA Medical Center in Detroit, Michigan dating since September 2010.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA joints examination to determine the nature of any current left knee disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left knee arose during service or is otherwise related to service.  The examiner should also document whether there is objective evidence of previous left knee surgery.  

For purposes of the examination, the examiner should accept as true that the Veteran experienced pain and swelling in his left knee during service that required hospitalization and the use of crutches and that he continued to experience pain in his knee after service.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed (specifically including initial consideration of the October 2010 nurse practitioner's opinion that was submitted without a waiver of AOJ review).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



